Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2012 and 06/07/2012 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9,11,15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative that the first dielectric layer is spaced apart from the second dielectric layer by the omitted element “third” dielectric layer and not the second dielectric as claimed.

Claim 11 recites the limitation " the second conductors are electrically connected to a second interconnect structure of the first semiconductor die " in its body.  There is insufficient antecedent basis for this limitation in the claim since the first semiconductor die does not teach second interconnect structure.
The purpose of this examination, it assumed that applicant meant to say “second semiconductor die”
Claim 15 recites the limitation "  wherein thermal conductivity of the first dielectric layer and the third dielectric layer is greater than 1.4 W/mK, and thermal conductivity of the third dielectric layer and the fourth dielectric layer is greater than 1.2 W/mK and less than 1.4 W/mK.” This limitation is not supported and for the purpose of this examination, it assumed that application meant to say “thermal conductivity of the second dielectric layer and the fourth dielectric layer is greater than 1.2 W/mK and less than 1.4 W/mK.”   



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,7-8,10-11,14-15,17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al, US 2021/0066224 A1.
Pertaining to claim 1, Jang teaches (see fig2) a structure, comprising:
a first semiconductor die[100] comprising a first bonding structure[BS1], the first bonding structure comprising a first dielectric layer[131b] and first conductors [155] embedded in the first dielectric layer[131b]; and
a second semiconductor die [200] comprising a second bonding structure [BS2], the second bonding structure comprising a second dielectric layer [231b] and second conductors embedded [255] in the second dielectric layer [231b],
 the first dielectric layer [131b] being in contact with the second dielectric layer [231b], and the first conductors [155] being in contact with the second conductors [255], 

Pertaining to claim 2, Jang teaches ( see fig2)The structure as claimed in claim 1, wherein thermal conductivity of the first dielectric layer[131b] and the second dielectric layer[231b] is greater than 1.4 W/mK ( see dielectric material used in para 0040).
Pertaining to claim 3, Jang teaches (see fig2) The structure as claimed in claim 1, wherein the first dielectric layer [131b] and the second dielectric layer [231b] are substantially identical in material.
Pertaining to claim 4, Jang teaches ( see fig2)The structure as claimed in claim 1, wherein at least one of the first dielectric layer[131b] or the second dielectric layer[231b] comprises a diamond like carbon (DLC) layer ( see para 0040 for using silicon carbonitride).
Pertaining to claim 5, Jang teaches (see fig2). The structure as claimed in claim 1, wherein the first semiconductor die [100] comprises a first semiconductor substrate [105] and a first interconnect structure[115] on the first semiconductor substrate, the first conductors[155] are electrically connected to the first interconnect structure[115], and the first dielectric layer[131b] covers the first interconnect structure[115], the second semiconductor die [200] comprises a second semiconductor substrate[205] and a second interconnect structure[215] on the second semiconductor substrate[205], the 
Pertaining to claim 7, Jang teaches (see fig2) A structure, comprising:
a first semiconductor die[100] comprising a first bonding structure[BS1], the first bonding structure comprising a first dielectric layer[131b] and first conductors [155] embedded in the first dielectric layer[131b]; and
a second semiconductor die[200] comprising a second bonding structure[BS2], the second bonding structure comprising a second dielectric layer[231b], a third dielectric layer [231a] covering the second dielectric layer[231b], and second conductors embedded[255] in at least one of the second[231b] or third dielectric layer[231a], the first dielectric layer[131b] being in contact ( at least indirectly ) with the third dielectric layer[231a], wherein thermal conductivity of the first[131b] and second dielectric layer[231b] is greater than thermal conductivity of the third dielectric layer[231a].
Pertaining to claim 8, Jang teaches (see fig2) The structure as claimed in claim 7, wherein thermal conductivity of the first dielectric layer [131b] and the second dielectric layer [231b] is greater than 1.4 W/mK, and thermal conductivity of the third dielectric layer [231a] is greater than 1.2 W/mK and less than 1.4 W/mK.
Pertaining to claim 10, Jang teaches ( see fig2)The structure as claimed in claim 7, wherein the first dielectric layer[131b] and the second dielectric layer[231b] comprises a diamond like carbon (DLC) layer ( see para 0040 using silicon carbonitride).
second  semiconductor die[200], and the second dielectric layer[231b] and the third dielectric layer[231a] cover the second interconnect structure[215].
Pertaining to claim 14, Jang teaches (see fig2) A structure, comprising: 
a first semiconductor die[100] comprising a first bonding structure, the first bonding structure comprising a first dielectric layer[131b], a second dielectric layer[131a] covering the first dielectric layer, and first conductors embedded[155] in the first dielectric layer[131b] and the second dielectric layer[131a]; and 
a second semiconductor die[200], the second semiconductor die comprising a second bonding structure, the second bonding structure comprising a third dielectric layer[231b], a fourth dielectric layer[131a] covering the third dielectric layer[131b], and second conductors [255] embedded in the third dielectric layer and the fourth dielectric layer, the second dielectric layer[131a] being in contact with the fourth dielectric layer[131a] ( contact through the conductor layers), and the first conductors[155] being in contact with the second conductors[225], wherein thermal conductivity of the first dielectric layer[131b] and the third dielectric layer[231b] is greater than thermal conductivity of second dielectric layer[131a] and the fourth dielectric layer[231a] ( see para0040).
second  dielectric layer[131a] and the fourth dielectric layer [231a] is greater than 1.2 W/mK and less than 1.4 W/mK.
Pertaining to claim 17, Jang teaches ( see fig2)The structure as claimed in claim 14, wherein the first dielectric layer[131b] and the third dielectric layer[231b] comprises a diamond like carbon (DLC) layer , and the second dielectric layer[131a] and the fourth dielectric layer[231a] comprises silicon dioxide ( see para 0040).
Pertaining to claim 18, Jang teaches ( see fig2)The structure as claimed in claim 14, wherein the first semiconductor die [100] comprises a first semiconductor substrate [105] and a first interconnect structure[115] on the first semiconductor substrate, the first conductors[115] are electrically connected to the first interconnect structure[115], and the first dielectric layer[131b] and the second dielectric layer [131a] cover the first interconnect structure[155], the second semiconductor die[200] comprises a second semiconductor substrate[205] and a second interconnect structure[215] on the second semiconductor substrate, the second conductors[255] are electrically connected to the second interconnect structure[215], and the third dielectric layer [231b] and the fourth dielectric layer[231a] cover the second interconnect structure[215].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al, US 2021/0066224 A1.
Pertaining to claims 13, 20 Jang teaches the structure as claimed in claim 7, but is silent wherein the first dielectric layer and the second dielectric layer are thicker than the third dielectric layer or the structure as claimed in claim 14, wherein the first dielectric layer and the third dielectric layer are thicker than the second dielectric layer and the fourth dielectric layer;
However , viewing the prior art reference as whole, the ordinary artisan would have recognized the thickness of certain layers relative to other layers  to be a result effective variable affecting  the relative thermal  conductivity  desired.  Thus, it would have been obvious to try choosing different thicknesses within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B

Allowable Subject Matter
Claim 6,12,16,19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819